United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2946
                                  ___________

Luis Alonso Martinez-Guzman,           *
                                       *
             Petitioner,               *
                                       * Petition for Review of an Order of the
       v.                              * Board of Immigration Appeals.
                                       *
Eric H. Holder, Jr., Attorney General  * [UNPUBLISHED]
of the United States,                  *
                                       *
             Respondent.               *
                                       *
                                  ___________

                            Submitted: April 20, 2012
                               Filed: May 22, 2012
                                ___________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Luis Alonso Martinez-Guzman entered the United States in 1993 from
El Salvador on a tourist visa and has remained here since. In 2007, Guzman was
served with a Notice to Appear, charging him with removability pursuant to the
Immigration and Nationality Act § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B). Guzman
filed petitions for asylum and withholding of removal. The immigration judge denied
Guzman's applications, finding Guzman's petition for asylum untimely and,
alternatively, determining Guzman had failed to establish he had suffered from past
persecution, or well-founded fear of future persecution, in El Salvador. Because
Guzman failed to establish a claim for asylum, the immigration judge found that
Guzman necessarily failed to meet the higher burden necessary to make out a claim
for withholding of removal. The Board of Immigration Appeals ("BIA") affirmed,
and Guzman petitions for our review of the BIA's decision.

       First, we lack jurisdiction to review the BIA's determinations Guzman's asylum
petition was barred as untimely filed, and Guzman failed to demonstrate changed or
extraordinary circumstances which could have brought him within a statutory
exception to the one-year filing deadline. See 8 U.S.C. § 1158(a)(3); Chibwe v.
Holder, 569 F.3d 818, 819-20 (8th Cir. 2009).

       Second, although Guzman raises two arguments we may treat as
"constitutional claims or questions of law," which 8 U.S.C. § 1252(a)(2)(D) treats as
exceptions to the general jurisdictional bar on our review,1 neither are successful. We
reject Guzman's claim the BIA made a mistake of law by failing to articulate a
reasonable basis for affirming the immigration judge's decision. See Begna v.
Ashcroft, 392 F.3d 301, 304 (8th Cir. 2004) ("[T]he BIA's use of a summary
affirmance process does not itself violate petitioners' due process rights."); Molathwa
v. Ashcroft, 390 F.3d 551, 553 (8th Cir. 2004) ("[T]he BIA's decision to streamline
[the petitioner's] case is immune from our review. Additionally, the BIA's
streamlined procedures do not violate due process."). Further, we are precluded from
reviewing Guzman's alternative argument that the United Nations Protocol relating
to the Status of Refugees, which contains no filing deadline and to which the United


      1
        To the extent Guzman raises other arguments expressing his dissatisfaction
with the immigration judge's determination Guzman failed to demonstrate changed
circumstances, we hold these are not the types of claims Congress intended us to have
jurisdiction to consider. See, e.g., Manani v. Filip, 552 F.3d 894, 900 n.3 (8th Cir.
2009) ("A petitioner may not create the jurisdiction that Congress chose to remove
simply by cloaking an abuse of discretion argument in constitutional garb.") (internal
quotation marks and citation omitted).

                                         -2-
States is a signatory, trumps the statutory limitations in 8 U.S.C. § 1158(a)(2)(B) and
(D). "Although this argument presents a question of law under [8 U.S.C.]
§ 1252(a)(2)(D), we may not consider it because [Guzman] failed to raise the issue
before the BIA." Manani, 552 F.3d at 900.

       Finally, we have jurisdiction to consider Guzman's claim the BIA improperly
denied his application for withholding of removal. See id. However, based on the
record before us, we hold substantial evidence supports the BIA's alternative holding
that because Guzman failed to prove a past or well-founded fear of future persecution
necessary to receive asylum, Guzman necessarily failed to prove he was eligible for
withholding of removal. See Malonga v. Holder, 621 F.3d 757, 764 (8th Cir. 2010)
("We consider administrative findings of fact under the deferential
substantial-evidence standard."); Malgona v. Mukasey, 546 F.3d 546, 551 n.2 (8th
Cir. 2008) ("Withholding of removal, unlike asylum, is not subject to a one-year
filing period. . . . The clear probability standard for withholding of removal is more
onerous than the well-founded fear standard for asylum.").

      Accordingly, consistent with this opinion, we dismiss Guzman's petition for our
review to the extent we lack jurisdiction. Further, for the foregoing reasons, we deny
the remainder of the petition.
                       ______________________________




                                          -3-